Citation Nr: 0501703	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  97-30 413	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), rated 30 percent disabling from August 24, 
1992 to August 24, 1993, and 50 percent disabling from 
January 1, 1994 to April 29, 2003. 

(The veteran had a maximum 100 percent rating during the 
intervening period and after April 29, 2003.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1993 rating decision of the New York, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO) - which reduced the veteran's evaluation for his 
service-connected PTSD from 30 to 0 percent, effective 
June 1, 1992.  He appealed to restore his 30 percent rating 
and for a higher evaluation.  An August 1993 rating decision 
restored his 30 percent evaluation.  A June 1994 rating 
decision granted a temporary total rating, under 38 C.F.R. 
§ 4.29 ("paragraph 29"), from August 25, 1993, to December 
31, 1993, and a 50 percent evaluation thereafter.  A more 
recent January 2004 rating decision granted a 100 percent 
evaluation, effective April 30, 2003.

So, as mentioned, during the course of this appeal the RO 
granted increases for the veteran's PTSD, culminating in a 
100 percent evaluation effective April 30, 2003, but since 
the ratings are not the maximum from the beginning of his 
claim, he still has a pending appeal.  See AB v. Brown, 6 
Vet., App. 35, 39 (1993) (a veteran is presumed to be seeking 
the highest possible rating, for all periods in question, 
unless he expressly indicates otherwise).

A hearing before a hearing officer at the RO was conducted in 
February 1998.

The veteran also was scheduled to appear for a Board hearing 
at the RO in August 2004.  But he failed to report for his 
hearing and provided no explanation for his absence.  He also 
did not request to reschedule his hearing.  His hearing 
request, therefore, is deemed withdrawn.  38 C.F.R. § 
20.704(d) (2003).




FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal.

2.  From August 24, 1992 to August 24, 1993, the veteran's 
PTSD was manifested by flashbacks and nightmares.

3.  From January 1, 1994 to April 29, 2003, the veteran's 
PTSD was manifested by flashbacks, nightmares, anxiety, 
depression, and sleep problems.  

CONCLUSION OF LAW

The criteria have not been met for a disability rating higher 
than 30 percent for PTSD from August 24, 1992 to August 24, 
1993, or a rating higher than 50 percent from January 1, 1994 
to April 29, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminate the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  
See, too, Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
In the case at hand, the April 2002 VCAA letter obviously was 
issued several years after the March 1993 RO decision that 
initially reduced the veteran's rating for his PTSD, 
prompting his appeal.  But this was only because the VCAA did 
not exist in 1993.  And in Pelegrini II, the Court clarified 
that in these situations VA does not have to go back and void 
or nullify the prior decision issued before the VCAA came 
into effect - only that VA must ensure the veteran receives 
or since has received content-complying VCAA notice such that 
he is not prejudiced.  Id. at 120.  So, since the veteran 
already has received the requisite VCAA notice in April 2002, 
any defect with respect to the timing of it was mere harmless 
error.  That is to say, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim - 
including during the nearly two plus years since he received 
his initial VCAA notice.  Indeed, there was additional 
mention of the VCAA and its implementing regulations in the 
January 2004 supplemental statement of the case (SSOC), and 
even more specifically in a January 2004 letter from the RO.

Regarding the VA's duty to assist the veteran with his claim, 
the Board concludes that the discussion in the various RO 
decisions, statements of the case (SOCs) (issued in November 
1993 and August 1997), SSOCs (issued in June 1998, 
October 2000 and, as mentioned, January 2004) and numerous 
letters over the years (including the April 2002 and January 
2004 VCAA letters) informed the veteran of the information 
and evidence needed to substantiate his claim for a higher 
rating, whose specific responsibility - his or VA's, it was 
for obtaining the supporting evidence, what evidence had been 
received, and indicated he should submit all relevant 
evidence in his possession.  When considered collectively, 
the RO's decision, SOC, SSOCs, and various letters informed 
him of:  why the evidence on file was insufficient to grant 
an increased rating; what evidence the record revealed; what 
VA was doing to develop the claim; and what information and 
evidence was needed to substantiate his claim.  The April 
2002 and January 2004 VCAA letters, in particular, 
specifically informed him of what he should do in support of 
his claim, where to send the evidence, and what he should do 
if he had questions or needed assistance.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  So he was, for the most 
part, informed to submit everything he had with regard to his 
claim for an increased rating for PTSD.  

The RO has afforded the veteran an examination and obtained a 
medical opinion.  Moreover, there is no suggestion or 
argument that he was prevented from submitting evidence or 
argument in support of his claim.  In other words, there is 
no evidence missing from the record that must be part of the 
record for him to prevail on the claim, leading to the 
conclusion that the timing of the notice was harmless.  
VAOPGCPREC 7-2004.

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice as to 
content is not required. 



Background, Governing Laws, Regulations and Legal Analysis

The veteran served in Vietnam and was awarded, among other 
decorations, the Purple Heart Medal and Combat Infantryman 
Badge.  

An August 1970 rating decision denied service connection for 
heroin dependence because the disability was the result of 
the veteran's willful misconduct.  

The veteran was hospitalized at a VA facility from March to 
April 1989 for alcohol abuse.  Cocaine and heroin abuse were 
also diagnosed.  

A January 1990 rating decision granted service connection for 
PTSD and assigned a 30 percent evaluation.  That decision 
also denied service connection for an impulse control 
disorder and antisocial personality disorder, as well as his 
substance abuse.  That decision found that the veteran's PTSD 
was superimposed over these conditions, which originated 
prior to service and were unrelated to service. 

The veteran was hospitalized at a VA facility from March to 
May 1992 for opiate, cocaine and alcohol dependence.  PTSD 
and antisocial personality disorder was also diagnosed.  The 
examiner noted that the veteran's substance abuse started 
when he was 15 or 16 years old.  The examiner noted that the 
veteran had recurrent nightmares and flashbacks with 
intrusive memories of his Vietnam experiences.   

In August 1992, the veteran, in part, requested an increased 
evaluation for PTSD.  the veteran again noted recurrent 
nightmares and flashbacks of his Vietnam experiences.  He 
stated that he self-medicated with drugs because of his PTSD.  

The veteran was hospitalized at a VA facility from August to 
September 1992.  The diagnosis was PTSD, opiate dependence, 
cocaine dependence and personality disorder.  He was referred 
to a VA inpatient residential treatment program from 
September 1992 to December 1992.  His GAF was 65 (current), 
50 (highest in the past year).  

A VA PTSD examination was conducted in January 1993.  It was 
noted that the veteran was unemployed for 7 years.  He stated 
that he has had nightmares and flashbacks of his Vietnam 
experiences since returning from Vietnam.  Examination noted 
that the veteran was friendly and cooperative.  His speech 
was clear and goal directed.  No thought disorder was 
evident.  His affect was mobile.  His mood was slightly 
anxious and depresses with no suicidal thoughts.  His 
sensorium was intact.  The diagnosis was PTSD and 
polysubstance abuse, in remission.  

The veteran underwent group therapy for polysubstance 
dependence in 1992 and 1993.  

The veteran was hospitalized at a VA facility from August 
1993 to December 1993.  The diagnosis was PTSD and multiple 
substance abuse, in remission.  The veteran presented with 
chronic PTSD symptoms such as sleep disturbance with severe 
nightmares, flashbacks, anger, and auditory hallucinations.  
The veteran's anger and auditory hallucinations corresponded 
to a recent finding of a problems with his physical health.  
The Global Assessment of Functioning Scale (GAF) was 61 
(current and highest in the past year).  The veteran was 
noted to have been unemployable at this time.  The veteran 
also received counseling.  He was then referred to a VA 
inpatient vocational rehabilitation program from December 
1993 to September 1994.  He was in no acute medical or 
psychiatric distress and underwent continued rehabilitation.  
His GAF was 70 (current), 65 (highest in the past year).  

A June 1994 rating decision granted a temporary total rating, 
under 38 C.F.R. § 4.29, from August 25, 1993, to December 31, 
1993, and a 50 percent evaluation thereafter.  

In July 1995, the veteran was hospitalized at a VA facility.  
The veteran's chief complaint was that this spouse threatened 
to remove him from the home if he did not stop abusing drugs.  
The examiner stated that the veteran was employable.  The 
veteran stated that he tried to jump in front of a train, he 
heard voices and had one flashback to Vietnam per day.  He 
also complained of anger and depression.  The diagnoses were 
alcohol abuse and rule out PTSD.  He stated that he abused 
alcohol since he was 13, and he started using heroin in 
service after receiving a shrapnel wound.  He currently 
consumed large quantities of alcohol and heroin on a daily 
basis.

In August 1995, the veteran was hospitalized at a VA 
facility.  He underwent detoxification for cocaine and 
alcohol abuse.  History of PTSD was also diagnosed.  

In a letter dated in May 1996, a VA physician stated that a 
review of the veteran's medical records indicated that the 
veteran had substance abuse problems since age 15 prior to 
entering service.  The physician stated that the veteran's 
PTSD did not lead to drug and alcohol abuse.  

A VA PTSD examination was conducted in December 1996.  The 
veteran complained of nightmares and flashbacks of his 
Vietnam experiences.  He noted that he had numerous short-
love jobs, and usually quit or was fired because of his 
inability to get along with his supervisors.  He stated that 
he had not been working since 1988.  He was oriented times 3.  
Mood was anxious and depressed.  He was very sensitive to 
loud noises and had an exaggerated startle response.  He had 
anger and survival guilt.  There were no current suicidal 
ideations.  He noted two past suicide attempts.  He noted a 
history of drug and alcohol abuse, but had not used these 
substances since August 1996.  The diagnosis was chronic 
PTSD, and drug and alcohol abuse, in remission.  A GAF of 41 
was given.  

A VA PTSD examination was conducted in July 1997.  The 
veteran again complained of nightmares, flashbacks, and sleep 
problems.  He stated that he had no friends except for people 
in the VA counseling program and his family.  He also 
complained of panic attacks in crowds.  The diagnosis was 
PTSD, and heroin and alcohol abuse, in remission.  A GAF of 
50 was given.  

The veteran was hospitalized at a VA facility from December 
1997 to January 1998 due to psychosis secondary to heroin 
abuse.  



In July 1999, the veteran was hospitalized at a VA facility 
with depression, suicidal ideation, and auditory 
hallucinations.  The examiner noted the veteran was 
preoccupied with PTSD treatment.  The diagnoses were cocaine, 
alcohol, opiate, dependence; malingering; rule out PTSD; and 
antisocial personality traits, rule out personality disorder.  
A GAF of 70 was given.  

The veteran underwent repeated outpatient treatment for 
substance abuse at VA facilities.  In October 2000, the 
veteran was admitted at a VA facility for heroin 
detoxification.  He complained of nightmares and intrusive 
recollections.  His affect was depressed and anxious.  

The veteran was referred for VA psychiatric evaluation due to 
a suicide attempt in December 2000.  The veteran claimed that 
he tried to jump in front of a train, but the train stopped 
before it struck him, and he ran away.  The examiner stated 
that the veteran's account of the suicide attempt could not 
be verified.  The veteran had also been snorting heroin.  He 
stated that he used illegal drugs because of his PTSD.  A 
nursing substance abuse note provided an assessment of 
potential for discomfort related to substance abuse 
withdrawal.  A psychiatry input admission note indicated the 
veteran was pleasant, cooperative and manipulative.  He did 
not accept any responsibility for his behavior, trying to 
explain his relapse by many insignificant excuses.  He 
presented with PTSD symptoms, mostly at night.  His affect 
was stable, he was not suicidal.  The diagnosis was opiate 
dependence; cocaine and alcohol abuse, in remission; and 
PTSD, opiate withdrawal.  PTSD exacerbation was noted as a 
stressor.  A GAF score of 25 was given.  

In a VA progress note dated in June 2001, the veteran 
reported intrusive recollections and nightmares.  A GAF of 45 
was given.  It was noted that the veteran had lived with his 
wife for 30 years.  In January 2002, a diagnosis of opioid 
dependence was rendered, and a GAF score of 45 was given.  
That month, the veteran reported insomnia, anxiety and 
intrusive recollections.  A VA progress note dated April 3, 
2003, indicated that the veteran reported that watching the 
news on television increased his nightmares of Vietnam.  He 
also had sleep problems.  The veteran was alert and oriented.  
His speech was of normal rate and rhythm.  Mood was angry, 
anxious, dysphoric and depressed.  Thought processes were 
normal.  Insight was good.  Judgment was good.  The examiner 
found that the veteran had chronic anxiety, sleep problems 
and difficulties in social interactive behavior.  

In a physician's questionnaire dated in April 30, 2003, the 
veteran's treating physician stated that the veteran 
experienced total occupational and social impairment due to 
his PTSD.  The physician noted the veteran had severe 
anxiety, intrusive recollections of his Vietnam experiences 
with nightmares, and insomnia.  

Based on this physician's questionnaire, in a January 2004 
rating decision, the RO granted entitlement to a 100 percent 
rating for PTSD, effective April 30, 2003.

Instatements and testimony, the veteran contends that his 
service-connected PTSD should be rated 100 disabling prior to 
April 30, 2003, as the symptoms and manifestations of this 
disability have increased in severity and prevented 
employment from the beginning of his appeal in August 1992.  
He essentially maintains that his abuse of illegal drugs and 
alcohol were caused by his service-connected PTSD and 
therefore, the severe symptomatology caused by such drug use 
demonstrate that he was entitled to a 100 percent evaluation 
from August 1992.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In this case, "staged" ratings for PTSD 
essentially have been assigned.  See, e.g., 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  The 
Board will also consider entitlement to an increased rating 
at each stage of the veteran's condition.

A personality disorder, according to VA regulation, is 
generally recognized medically to represent a developmental 
condition and, therefore, is not service connectable.  
38 C.F.R. §§ 3.303(c), 4.9 (2004).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001) held that a veteran can receive compensation for 
an alcohol or drug abuse disability acquired as secondary to, 
or as a symptom of, his service-connected disability.

The Allen decision explicitly overruled prior decisions on 
this subject from the United States Court of Appeals for 
Veterans Claims (Court), including in particular Barela v. 
West, 11 Vet. App. 280 (1998).  (The Allen decision also 
appears to overrule, either in total or in part, two 
precedent opinions issued by the VA General Counsel, 
including VAOPGCPREC 2-98 and VAOPGCPREC 7-99).

As mentioned, in Allen the Federal Circuit held that 38 
U.S.C.A. § 1110 permits a veteran to receive compensation for 
an alcohol or drug abuse disability acquired as secondary to, 
or as a symptom of, a veteran's service-connected disability.  
In other words, section 1110 does not preclude compensation 
for an alcohol or drug abuse disability secondary to a 
service-connected disability, or use of an alcohol or 
drug abuse disability as evidence of the increased severity 
of a service-connected disability.  Rather, the statute 
precludes compensation only for (a) primary alcohol abuse 
disabilities, and (b) secondary disabilities (such as 
cirrhosis of the liver) that result from primary alcohol 
abuse.

VA promulgated new regulations amending the rating criteria 
for mental disorders, effective November 7, 1996, during the 
pendency of this appeal.  See 61 Fed. Reg. 52,695 (1996) 
(codified at 38 C.F.R. pt. 4).



Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003).  However, when amended regulations expressly 
state an effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded.  
38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000 (Apr. 10, 2000).  
See, too, 38 C.F.R. § 3.114.

So for the period prior to November 7, 1996, the Board may 
apply only the previous version of the rating criteria.  
Whereas as of November 7, 1996, the Board may apply whichever 
version of the rating criteria, old or new, which is more 
favorable to the veteran.

Since the RO already has considered both versions of the 
rating criteria, former and revised, the Board may do the 
same without fear of prejudicing the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The general rating formula for psychoneurotic disorders, to 
include PTSD, under 38 C.F.R. § 4.132, Diagnostic Code 9411, 
in effect prior to November 7, 1996, were as follows:

A 100 percent rating was assignable when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community, there 
were totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or the veteran was demonstrably unable to 
obtain or retain employment.  These rating criteria set forth 
three independent bases for granting a 
100 percent evaluation, pursuant to 38 C.F.R. 4.132, 
Diagnostic Code 9411.  See Johnson v. Brown, 7 Vet. App. 95 
(1994).

A 70 percent rating was assignable when the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.

A 50 percent rating was assigned when the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired, and by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.

A 30 percent evaluation was warranted where there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, with 
psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment. 

Under 38 C.F.R. § 4.130, effective November 7, 1996, the new 
general rating formula for mental disorders to include PTSD 
(evaluated under DC 9411) is as follows:

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).

The Board observes that the veteran has been diagnosed with 
several different mental disorders - PTSD (which is service 
connected), but also as mentioned a personality disorder, 
drug abuse, and alcohol abuse.  He contends that his PTSD 
caused his drug and alcohol abuse.  His opinion concerning a 
medical issue, no matter how sincere, is without probative 
value because, as a layman, he is not competent to establish 
a medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).



In rating the service-connected disability, the veteran's 
symptoms may be considered to the extent they cannot 
measurably be distinguished from any other nonservice-
connected disorder that may be manifested.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998); see also Waddell v. 
Brown, 5 Vet. App. 454, 456-57 (1993) (if it is medically 
determined that the mental impairment attributable to 
nonservice-connected and service-connected conditions cannot 
be distinguished, the benefit-of-the-doubt doctrine requires 
that all such impairment be attributed to the service-
connected disability).

In this particular case, however, the RO already has obtained 
a medical opinion regarding this issue.  And in 
correspondence dated in May 1996, a VA physician stated that 
a review of the veteran's medical records indicated that he 
had substance abuse problems since age 15, i.e., prior to 
entering military service.  The physician stated that the 
veteran's PTSD did not lead to drug and alcohol abuse.  In 
addition, the RO already has considered this issue in its 
January 1990 decision, finding that that the veteran's PTSD 
was superimposed over these nonservice-connected conditions, 
which originated prior to service and were unrelated to 
service.  Therefore, in the analysis below, the Board will 
not consider the symptomatology attributable to these 
nonservice-connected disorders, especially the frequent 
hospitalizations for substance abuse, suicidal symptomatology 
and very low GAF scores given during drug and alcohol 
relapses, in deciding entitlement to an increased rating for 
PTSD.  See Allen, 38 C.F.R. § 3.303(c), supra.

A.  From August 24, 1992, to August 24, 1993

The veteran was rated 30 percent disabled during this period.  
He had some difficulty with nightmares and flashbacks during 
this period, but on the current record, he did not have 
sufficient social and occupational impairment or considerable 
industrial impairment due to his PTSD to warrant a rating 
higher than 50 percent under the "old" Diagnostic Code.  



For these reasons, the preponderance of the evidence is 
against the claim for a rating higher than 30 percent during 
this period, and the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 4.3; see also Schoolman v. West, 12 Vet. 
App. 307, 311 (1999), Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  Thus, this part of the appeal is denied.

B.  From January 1, 1994, to April 29, 2003

The veteran was rated 50 percent disabled during this period.  
He had flashbacks, nightmares, anxiety, depression, and sleep 
problems during this period.  But on the current record, he 
did not have sufficient social and occupational impairment or 
definite industrial impairment due to his PTSD to warrant a 
rating higher than 50 percent under the old criteria.  

In addition, his PTSD symptomatology did not manifest 
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech impairment, near-continuous panic 
or depression, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting), and inability to establish and 
maintain effective relationships, during this period.  
Therefore, an increased rating under the new criteria in 
effect as of November 7, 1996, is not warranted.  

For these reasons, the preponderance of the evidence is 
against the claim for a rating higher than 50 percent during 
this period, and the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 4.3; see also Schoolman v. West, 12 Vet. 
App. 307, 311 (1999), Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  Thus, this part of the appeal also is denied.




ORDER

The claim for a disability rating higher than 30 percent for 
PTSD from August 24, 1992 to August 24, 1993, and a rating 
higher than 50 percent from January 1, 1994 to April 29, 
2003, is denied.



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


